Chase, Ch. J,
The' plaintiff must prove that Thomas Cooper did not serve seven years. The presumption is that he did, and doing so, works the state’s pardon, and he becomes a competent witness, (b)
The court arc also of opinion, that if the jury be jievo from the evidence that the lessor of the plaintiff did assent to the legacy, and gave up possession to *574the defendant, though she lived with him, the plaintiff cannot support this action.
Verdict and judgment for the Defendant,
Martin, (Attorney General,) and Scott, for the Plaintiff.
Hollingsworth, for the Defendant.

 See 2 Harr. & McHen. 120. 378,